DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 02/19/2021 has been entered and fully considered. Claims 1, 5-6, 11, 14-15 and 17 remain pending in the application, where Claim 14 has been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and arguments and submits they have overcome all the 35 USC 103 rejections previously set forth in the non-final office action mailed on 11/19/2020. 

Allowable Subject Matter

3- Claims 1, 5-6, 11, 14-15 and 17 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A scatterometry overlay (SCOL) target, and its method of making, comprising, along at least one measurement direction: two cells having periodic structures with a specified coarse pitch at least at a first wafer layer and a second wafer layer, wherein the first wafer layer is disposed over the second wafer layer, wherein the two cells have opposite offsets of a top periodic structure with respect to a bottom periodic structure in the respective layers, wherein a first of the two cells has a periodic structure with the specified coarse pitch at the first wafer layer and a sub-resolved periodic structure at the second wafer layer, and wherein a second of the two cells has a periodic structure with the specified coarse pitch at the second wafer layer and a sub-resolved periodic structure at the first wafer layer…
… wherein the sub-resolved periodic structure in the second of the two cells is configured to have a same filling factor as the periodic structure with the specified coarse pitch in the second of the two cells, 
wherein the periodic structures have cells along each of two, X and Y, measurement directions, wherein eight of the cells are arranged in two rows each with four of the cells having a same spatial arrangement with respect to the measurement directions, wherein each of the rows comprises two X direction cells and two Y direction cells that individually alternate along the row such that one of the X direction cells in the row is adjacent two of the Page 2 of 8Y direction cells in the row and such that one of the Y direction cells in the row is adjacent two of the X direction cells in the row.
in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Sezginer, Levinski and Dai. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886